Citation Nr: 0410818	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-25 811	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah




THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back 
disorder.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 
1944 to September 1949.  This matter comes to the Board of 
Veteran's Appeals (Board) on appeal from a March 2003 rating 
decision by the Salt Lake City Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a rating in 
excess of 20 percent for the veteran's low back disorder.  An 
April 2003 Decision Review Officer Decision increased the rating 
to 40 percent effective from January 16, 2003.  As this rating is 
less than the maximum rating provided by the schedule for this 
disability, and as the veteran has not expressed satisfaction with 
the rating, the matter remains on appeal.  The veteran has not 
expressed disagreement with the effective date assigned.  On his 
Form 9, the veteran requested a Board hearing at the RO.  In 
September 2003 he indicated that he was no longer interested in a 
hearing.  

In September 2003 statements, the veteran appears to express a 
secondary service connection claim for a gastrointestinal 
disorder.  That matter is referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The VCAA and implementing regulations apply in the instant case.  
The United States Court of Appeals for Veterans Claims (Court) and 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) have provided guidance regarding the notice 
requirements mandated by the VCAA.

Here, while the veteran has received some notice of the VCAA, all 
the technical requirements of the Federal Circuit and the Court do 
not appear to be met.  Inasmuch as the case is being remanded 
anyway, the opportunity presents itself for the veteran to receive 
notice in full compliance with all technical requirements.  

The criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  The veteran has not been apprised 
of the revision.  From the effective date of the change in 
criteria, he is entitled to a rating under the revised criteria if 
they are more favorable.  It was not noted whether the veteran has 
had incapacitating episodes, one of the criteria for rating 
intervertebral disc syndrome.  In light of the foregoing, another 
VA examination is necessary.  

Accordingly, this case is REMANDED for the following:

1. The veteran must be provided adequate notice of the VCAA as it 
pertains to his claim in accordance with the applicable statutory 
provisions, implementing regulations, interpretive Court and 
Federal Circuit decisions, and all other controlling issue.  He 
should also be notified of the new criteria for rating 
intervertebral disc syndrome, which became effective September 26, 
2003.  The veteran should be provided the opportunity to respond.

2. The veteran should be asked to identify all VA and non-VA 
medical treatment providers who have treated him for low back 
disability since January 2002.  The RO should obtain complete 
records of such treatment from all sources identified.  He must 
assist in this matter by providing any necessary releases.  

3. The veteran should then be afforded a VA orthopedic examination 
to determine the current severity of all symptoms and impairment, 
both orthopedic and neurologic, associated with his service-
connected low back disorder.  The examiner should be provided 
copies of both the previous and the revised criteria for rating 
intervertebral disc syndrome and should make medical findings 
corresponding to both sets of criteria. Any necessary tests or 
studies should be performed.  The veteran's claims folder must be 
reviewed by the examiner in conjunction with the examination.  The 
examiner should ascertain the frequency and duration (number of 
days) of any incapacitating episodes (episodes requiring bed rest 
prescribed by a physician and treatment by a physician).  The 
examiner should explain the rationale for all opinions given.

4. The RO should then readjudicate the claim, considering both the 
old and new criteria for rating intervertebral disc syndrome.  If 
the claim remains denied, the veteran should be issued an 
appropriate Supplemental Statement of the Case and afforded the 
opportunity to respond.  The case should then be returned to the 
Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

	
_____________________________________________
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



